Case 19-43839-elm13 Doc 31 Filed 11/20/19            Entered 11/20/19 16:29:01      Page 1 of 5




1    Kristin A. Zilberstein, Esq. (SBN 24104960)
     GHIDOTTI BERGER
2    600 E. John Carpenter Fwy., Ste. 175
     Irving, TX 75062
3    Ph: (949) 427-2010
     Fax: (949) 427-2732
4    kzilberstein@ghidottiberger.com

5
     Attorneys for Movant,
6    Carvana LLC

7                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
8                                    Ft. Worth DIVISION

9    IN RE:                                               §   CASE NO.: 19-43839-elm13
                                                          §
10   Shiwanda Hamilton                                    §   CHAPTER 13
                                                          §
11          DEBTOR,                                       §   OBJECTION TO CONFIRMATION
                                                          §   OF PLAN
12                                                        §
     Carvana LLC                                          §
13                                                        §
            MOVANT,                                       §
14                                                        §
     Shiwanda Hamilton                                    §
15         RESPONDENT.                                    §
                                                          §
16                                                        §
                                                          §
17                                                        §
                                                          §
18                                                        §

19
     Carvana LLC (“Creditor”), a secured creditor of Noel Christian Vasquez
20
     (“Debtor”), hereby objects to the confirmation of Debtor’s Chapter 13 Plan (the “Plan”) on the
21
     grounds that the Plan does not comply with the provisions of Chapter 13 of Title 11, United
22
     States Code, and with other applicable provisions of said Title 11.
23

24


                                                      1
Case 19-43839-elm13 Doc 31 Filed 11/20/19            Entered 11/20/19 16:29:01       Page 2 of 5




1           This objecting Creditor holds a purchase money security interest in a 2015 GMC Terain

2    SLE, motor vehicle (the “Vehicle”), with a VIN No.: of 2GKFLWE33F6300191.

3                                                    I

4                                       STATEMENT OF FACTS

5       1. Creditor holds all rights, title and interests in the Note and Deed of Trust encumbering the

6    Property.

7            2. On or about September 19, 2019, Debtor filed a voluntary Petition under Chapter 13

8                of the Bankruptcy Code in the United States Bankruptcy Court, Northern District of

9                Texas, Petition No.: 19-43839 (the “Instant Petition”).

10      3. On or about January 21, 2019, the Debtor entered into the Contract with Creditor. The

11   proceeds of the Contract were used to purchase the Vehicle. A true and correct copy of the

12   Contract is attached to the Objection as Exhibit “A”.

13      4. The Contract is secured by a Lien on a vehicle described as a 2015 GMC Terain SLE,

14   motor vehicle (the “Vehicle”), with a VIN No.: of 2GKFLWE33F6300191 (“Vehicle”). A true

15   and correct copy of the Lien and Title Information Report is attached to the Objection as Exhibit

16   “B”.

17           5. The Debtor’s Plan provides for Creditor’s Claim in the amount of $13,452.45. The

18               total amount necessary to pay off the loan is 23,418.10

19                                                   II

20                                              ARGUMENT

21      Application of the provisions of 11 United States Code Section 1325 determines when a Plan

22   shall be confirmed by the Court. Based on the foregoing, as more fully detailed below, the Plan

23   cannot be confirmed as proposed.

24


                                                     2
Case 19-43839-elm13 Doc 31 Filed 11/20/19              Entered 11/20/19 16:29:01          Page 3 of 5




1          A. CREDITOR’S CLAIM IS A 910-DAY CLAIM:

2
              Pursuant to Section 1325(b)(5), a claim secured by a purchase money security interest in
3
     a motor vehicle and incurred within 910 days of the commencement of the bankruptcy case is
4
     classified as a 910-day claim. Debtor purchased the Vehicle on January 21, 2019. Debtor
5
     purchased the vehicle less than 1 year before the Instant Petition was filed and thus Creditor’s
6
     Claim is not subject to cram down. The Debtor’s Vehicle was purchased for personal use
7
     pursuant to the Contract attached as Exhibit A. Therefore, Creditor’s Claim is no subject to cram
8
     down.
9
              Debtor’s plan has creditor receiving $13,452.45. in payments. The actual amount
10
     required to pay off the loan is $23,418.10. That reduction is an impermissible cram down.
11
           A. REDUCTION OF INTEREST RATE TO 5%:
12            11 U.S.C. §1325(a)(5)(B)(ii).

13            Debtor’s Plan proposes to reduce Creditor’s interest rate from the contract rate of 13.83%

14   to 5%. The bankruptcy court must establish an interest rate based on current market rate of

15   interest for similar loans in region, available to borrowers with similar credit histories to that of

16   Debtor; considering risk factors involved with Debtor's credit history, and Creditor's rates for

17   similar transactions within region. 11 U.S.C. § 1325(a)(5)(B). In re Glueck, 223 B.R. 514

18   (Bankr. S.D. Ohio 1998). An interest rate of 5% fails to meet those requirements. Creditor

19   would not object to an interest rate of 7%.

20         Therefore, Debtor’s Plan fails to provide for the proper treatment of Creditor’s Claim, by

21   improperly reducing Creditor’s interest rate.

22   ///

23   ///

24


                                                        3
Case 19-43839-elm13 Doc 31 Filed 11/20/19           Entered 11/20/19 16:29:01       Page 4 of 5




1    WHEREFORE, Creditor objects to confirmation of the Plan and requests as follows:

2             a.   Confirmation of the Proposed Chapter 13 Plan be denied; or, in the alternative,

3             b.   Debtor’s plan be amended to provide for full repayment of Secured Creditor’s

4          loan

5             c.   For such other relief as this Court deems proper.

6

7    DATED: November 20th , 2019                 GHIDOTTI BERGER

8
                                                 By: /s/ Kristin A. Zilberstein Esq._______
9                                                Kristin A. Zilberstein, Esq.
                                                 Attorney for Carvana LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                    4
 Case 19-43839-elm13 Doc 31 Filed 11/20/19              Entered 11/20/19 16:29:01      Page 5 of 5



1                                   CERTIFICATE OF SERVICE
2           On November 20, 2019, I served the foregoing documents described as OBJECTION
3
     TO CONFIRMATION OF PLAN on the following individuals by electronic means thorugh
4
     the Court’s ECF program:
5
6           COUNSEL FOR DEBTOR                    US TRUSTEE
            Andrew B. Nichols                     U.S. Trustee
7           a_nichols_law@justice.com             ustpregion06.da.ecf@usdoj.gov
8
            CHAPTER 13 TRUSTEE
9           Pam Bassel
            fwch13cmecf@fwch13.com
10
            I declare under penalty of perjury under the laws of the United States of America
11
12   that the foregoing is true and correct.

13                                                        /s/ Enrique Alarcon
                                                          Enrique Alarcon
14
15          On November 20, 2019, I served the foregoing documents described as OBJECTION

16   TO CONFIRMATION OF PLAN on the following individuals by depositing true copies
17
     thereof in the United States mail at Santa Ana, California enclosed in a sealed envelope, with
18
     postage paid, addressed as follows:
19
20          DEBTOR
            Shiwanda Hamilton
21          4335 Cedar Springs
            Apt. 203
22          Dallas, TX 75219
23
24          I declare under penalty of perjury under the laws of the United States of America
25   that the foregoing is true and correct.
26
                                                          /s/ Enrique Alarcon
27                                                        Enrique Alarcon
28




                                                    1
                                     CERTIFICATE OF SERVICE
